Order entered September 16, 2014




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-14-01000-CR

                          FREDERICK DON GADDIS, Appellant

                                             V.

                            THE STATE OF TEXAS, Appellee

                      On Appeal from the 380th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 380-81994-2013

                                         ORDER
        We GRANT Court Reporter Tonya Lebo’s September 12, 2014 request for an extension

of time to file the reporter’s record. The reporter’s record shall be due THIRTY DAYS from the

date of this order.


                                                    /s/   LANA MYERS
                                                          JUSTICE